DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                         JONATHON LACUE,
                             Appellant,

                                    v.

                        STATE OF FLORIDA,
                             Appellee.

                              No. 4D21-2058

                          [October 14, 2021]

   Appeal of order denying rule 3.800 motion from the Circuit Court for
the Seventeenth Judicial Circuit, Broward County; Timothy L. Bailey,
Judge; L.T. Case No. 96-023020-CF-10B.

  Jonathon Lacue, Wewahitchka, pro se.

  No appearance required for appellee.

PER CURIAM.

  Affirmed.

CONNER, C.J., WARNER and ARTAU, JJ., concur.

                          *          *          *

  Not final until disposition of timely filed motion for rehearing.